

115 HR 4847 IH: Broadband Deployment Streamlining Act
U.S. House of Representatives
2018-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4847IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2018Mrs. Brooks of Indiana (for herself and Ms. Matsui) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Agriculture, Natural Resources, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo streamline the process for consideration of applications for the placement of communications facilities on certain Federal lands, and for other purposes. 
1.Short titleThis Act may be cited as the Broadband Deployment Streamlining Act. 2.Streamlining the Department of the Interior and the Forest Service process for consideration of communications facility location applications (a)DefinitionsIn this section: 
(1)Communications facilityThe term communications facility includes— (A)any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets, associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of all kinds; and 
(B)any antenna or apparatus that— (i)is designed for the purpose of emitting radio frequency; 
(ii)is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Federal Communications Commission or is using duly authorized devices that do not require individual licenses; and (iii)is added to a tower, building, or other structure. 
(2)Communications siteThe term communications site means an area of covered land designated for communications uses. (3)Communications useThe term communications use means the placement and operation of communications facility. 
(4)Communications use authorizationThe term communications use authorization means an easement, right-of-way, lease, license, or other authorization to locate or modify a communications facility on covered land by the Department concerned for the primary purpose of authorizing the occupancy and use of the covered land for communications use. (5)Covered landThe term covered land means— 
(A)public land administered by the Secretary of the Interior; and (B)National Forest System land. 
(6)Department concernedThe term Department concerned means the Department of the Interior or the Department of Agriculture. (7)Organizational unitThe term organizational unit means— 
(A)with respect to public land administered by the Secretary of the Interior— (i)a State office; 
(ii)a district office; or (iii)a field office; and 
(B)within the Forest Service— (i)a regional office; 
(ii)the headquarters; (iii)a management unit; or 
(iv)a ranger district office. (8)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of the Interior, with respect to public land; and (B)the Secretary of Agriculture, with respect to National Forest System land. 
(b)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary concerned shall issue regulations— (1)to streamline the process for considering applications to locate or modify communications facilities on covered land of the Department concerned; 
(2)to ensure, to the maximum extent practicable, that the process is uniform and standardized across the organizational units of the Department concerned; and (3)to require that the applications described in paragraph (1) be considered and granted on a competitively neutral, technology neutral, and non-discriminatory basis. 
(c)RequirementsThe regulations issued under subsection (b) shall include the following: (1)Procedures for the tracking of applications described in subsection (b)(1), including— 
(A)identifying the number of applications— (i)received; 
(ii)approved; and (iii)denied; 
(B)in the case of an application that is denied, describing the reasons for the denial; and (C)describing the amount of time between the receipt of an application and the issuance of a final decision on an application. 
(2)Provision for minimum lease terms of not less than five years for leases with respect to the location of communications facilities on covered land. (3)A policy under which a communications use authorization renews automatically on expiration, unless the communications use authorization is revoked for good cause; and 
(4)A structure of fees for— (A)submitting an application described in subsection (b)(1), based on the cost to the Department concerned of considering such an application; and 
(B)issuing communications use authorizations, based on the cost to the Department concerned of any maintenance or other activities required to be performed by the Department concerned as a result of the location or modification of the communications facility. (d)Additional considerationsIn issuing regulations under subsection (b), the Secretary concerned shall consider— 
(1)how discrete reviews in considering an application described in subsection (b)(1) can be conducted simultaneously, rather than sequentially, by any organizational units of the Department concerned that must approve the location or modification; and (2)how to eliminate overlapping requirements among the organizational units of the Department concerned with respect to the location or modification of a communications facility on covered land administered by those organizational units. 
(e)Communication of streamlined process to organizational unitsThe Secretary concerned shall, with respect to the regulations issued under subsection (b)— (1)communicate the regulations to the organizational units of the Department concerned; and 
(2)ensure that the organizational units of the Department concerned follow the regulations. (f)Deposit and Availability of fees (1)Special accountThe Secretary of the Treasury shall establish a special account in the Treasury for each Department concerned for the deposit of fees collected by the Department concerned under subsection (c)(4) for communications use authorizations on covered land granted, issued, or executed by the Department concerned. 
(2)Requirements for fees collectedFees collected by the Department concerned under subsection (c)(4) shall be— (A)based on the costs described in subsection (c)(4); and 
(B)competitively neutral, technology neutral, and nondiscriminatory with respect to other users of the communications site. (3)Deposit of feesFees collected by the Department concerned under subsection (c)(4) shall be deposited in the special account established for that Department concerned under paragraph (1). 
(4)Availability of feesAmounts deposited in the special account for a Department concerned shall be available, to the extent and in such amounts as are provided in advance in appropriation Acts, to the Secretary concerned to cover costs incurred by the Department concerned described in subsection (c)(4), including the following: (A)Preparing needs assessments or other programmatic analyses necessary to designate communications sites and issue communications use authorizations. 
(B)Developing management plans for communications sites. (C)Training for management of communications sites. 
(D)Obtaining or improving access to communications sites. (5)No additional appropriations authorizedExcept as provided in paragraph (4), no other amounts are authorized to be appropriated to carry out this section. 
3.Wireless facilities deployment on Federal propertySection 6409(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1455(b)) is amended by adding at the end the following:  (5)Timely consideration of applications (A)In generalNot later than 270 days after the date on which an executive agency receives a duly filed application for an easement or right-of-way under this subsection, the executive agency shall— 
(i)grant or deny, on behalf of the Federal Government, the application; and (ii)notify the applicant of the grant or denial. 
(B)Explanation of denialIf an executive agency denies an application under subparagraph (A), the executive agency shall notify the applicant in writing, including a clear statement of the reasons for the denial. (C)Deemed grantedIf an executive agency does not grant or deny a duly filed application under subparagraph (A) by the deadline set forth in such subparagraph, the executive agency shall be deemed to have granted the application. 
(D)Applicability of environmental lawsNothing in this paragraph shall be construed to relieve an executive agency of the requirements of division A of subtitle III of title 54, United States Code, or the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.). (E)Point of contactUpon receiving an application under subparagraph (A), an executive agency shall designate one or more appropriate individuals within the executive agency to act as a point of contact with the applicant. 
(F)Rule of constructionAn application shall not be considered duly filed for purposes of this paragraph unless the application is complete.. 4.GAO report (a)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report evaluating— 
(1)how the Federal Communications Commission ensures that the broadband data collected for the National Broadband Map is accurate, complete, and reliable, including— (A)the source of the data; and 
(B)whether data may be available from alternative commercial sources; (2)the extent to which Federal agencies or other entities authorized to distribute Federal grants or loans for broadband projects rely on data from the National Broadband Map to— 
(A)award grants or loans for broadband projects; or (B)determine whether Federal Government funds will be used to deploy broadband in areas already served by private broadband providers; 
(3)the actions the Federal Communications Commission has taken or plans to take to address the limitations, if any, in using data from the National Broadband Map for policy or funding decisions; (4)the extent to which interested parties have challenged the accuracy of information on the National Broadband Map, including how the challenges were resolved; and 
(5)whether the Federal Communications Commission should collect data for the National Broadband Map from additional or alternative commercial sources. (b)National Broadband Map definedIn this section, the term National Broadband Map means the map established by the National Telecommunications and Information Administration under section 6001(l) of the American Recovery and Reinvestment Act of 2009 (47 U.S.C. 1305(l)). 
